DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adhesive material” and “annular gap” from claim 1 must be shown or the feature(s) canceled from the claim(s). It is noted that the adhesive is shown in Applicant’s Fig. 4, but the current claim set appears to be directed to the embodiment shown in Fig. 7. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: in line 2, “comprises plurality” should read --comprises a plurality--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langenbrunner et al. (US5275529) (“Langenbrunner”).

    PNG
    media_image1.png
    684
    726
    media_image1.png
    Greyscale

Regarding claim 1, Langenbrunner teaches (Fig. 2) a method for forming a bolt hole arrangement for an annular wall (24) having an outer surface, an inner surface, and a bolt hole inner surface defining an annular wall bolt hole (24f) extending through the annular wall from the inner surface to the outer surface and having a bolt hole inner diameter, the method comprising: positioning a guide plate (26) against the inner surface of the annular wall (the guide plate is interpreted to be “against” because it is supported by and connected to the annular wall) with a guide bolt hole (26a) of the guide plate substantially axially aligned with the annular wall bolt hole, where the guide plate has a shape that is complimentary to a shape of the inner surface of the annular wall, and wherein the guide bolt hole has a 
Regarding claim 2, Langenbrunner teaches (Figs. 2 and 4-5) the annular wall comprises a plurality of bolt hole inner surfaces defining a corresponding plurality of annular wall bolt holes, and the guide plate comprises a plurality of guide bolt holes positioned to simultaneously axially align with corresponding ones of the plurality of annular wall bolt holes, the method comprising positioning the guide plate against the inner surface of the annular wall with the plurality of guide bolt holes simultaneously axially aligned with the corresponding plurality of annular wall bolt holes.
Regarding claim 3, Langenbrunner teaches (Fig. 2) inserting the bushing into the annular wall bolt hole before inserting the guide bolt through the guide bolt hole and through the annular wall bolt hole through the inner surface.
Regarding claim 4, Langenbrunner teaches (Fig. 2) inserting the guide bolt through the guide bolt hole and through the annular wall bolt hole through the inner surface before inserting the bushing into the annular wall bolt hole. 
Regarding claim 5, Langenbrunner teaches (Fig. 2) installing a guide bolt nut (see Fig. 2) on an end of the guide bolt proximate to the outer surface of the annular wall to engage the bushing and prevent the bushing from moving axially out of the annular wall bolt hole.
Regarding claim 6, Langenbrunner teaches (Fig. 2) the bushing has a top edge and comprises a flange (36) extending radially outwardly from the cylindrical body at the top edge and having a flange 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cameron Corday/
Examiner, Art Unit 3745


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/24/2021 9:21 AM